Citation Nr: 0428331	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-09 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for chondromalacia, 
left patella, with traumatic arthritis of the knee joint, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2002 rating 
decision, by the New Orleans, Louisiana Regional Office (RO), 
which denied the veteran's claim of entitlement to a rating 
in excess of 10 percent for chondromalacia, left patella, 
with traumatic arthritis of the knee joint.  The veteran 
perfected a timely appeal to that decision.  

On March 11, 2003, the veteran appeared at the RO for a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in Washington, D.C., in lieu of a Travel 
Board hearing.  A transcript of that hearing is of record.  

In July 2003, the Board remanded the case to the RO for 
further development.  Pursuant to the remand directives, VA 
examinations were conducted in October and November 2003, and 
a supplemental statement of the case (SSOC) was issued in 
December 2003.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal with respect to 
his claim for a rating in excess of 10 percent for 
chondromalacia of the left patella, with traumatic arthritis 
of the knee joint.  

2.  The veteran's service-connected chondromalacia of the 
left patella, with traumatic arthritis in the knee joints is 
manifested by objective complaints; she was able to fully 
extend her left knee to 0 degrees and she was able to flex 
the knee to 150 degrees; and, there was no evidence of 
swelling, tenderness, subluxation or instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chondromalacia, left patella, with traumatic arthritis of the 
knee joint, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran's claim for an increased rating was received in June 
2001; and, in a July 2001 letter, the RO provided notice to 
him regarding what information and evidence was needed to 
substantiate his claim for benefits, as well as what 
information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession that 
pertains to the claim.  The veteran was provided adequate 
notice of the evidence needed to substantiate his claim.  
Significantly, the discussions in the February 2002 decision 
appealed, the June 2002 statement of the case (SOC), the July 
2003 Board remand, and the December 2003 supplemental 
statement of the case (SSOC) (especially when considered 
collectively) informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Additionally, the RO sent the veteran letters in June 2002 
and September 2003 specifically informing him of the 
enactment of the VCAA and its resulting impact on his 
particular claim.  The RO not only explained the duties to 
notify and assist him with his claim, but also explained what 
the evidence must show to establish his entitlement, when and 
where to send pertinent information, what VA had done to 
assist him in developing his claim, and how to contact VA for 
additional assistance.  This included assuring him that VA 
would obtain all VA or other Federal records that he 
identified.  So these letters, even aside from the rating 
decision alluded to above, the SOC, and the SSOC provided him 
with a specific explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOC and SSOC.  And the basic requirements 
for establishing a higher rating for chondromalacia of the 
left patella with traumatic arthritis of the knee joint have 
remained essentially the same despite the change in the law 
concerning the preliminary duties to notify and assist.  The 
Board finds, then, that VA has no outstanding duty to inform 
him that any additional information or evidence is needed.  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the RO has obtained both the veteran's private 
and VA medical records, and has provided the veteran with a 
recent VA examination to clarify the nature and severity of 
his left knee disorder.  As such, VA's duties under the VCAA 
have been satisfied, and the case is ready for adjudication.  

II.  Factual background.

The service medical records reflect that the veteran began 
experiencing left knee pain in May 1976.  The veteran was 
seen at a dispensary in June 1976, at which time he reported 
a history of playing football in high school, with occasional 
knee pain.  The impression was synovitis.  A medical board 
report, dated in August 1976, noted that the veteran was 
unable to satisfactorily complete required Marine Corps 
physical fitness runs due to left knee pain and swelling.  
Following a physical examination, the board found that the 
veteran had chondromalacia patella, left knee, due to injury 
prior to service and was not aggravated by service; however, 
it was also determined that the veteran had chronic 
synovitis, left knee, secondary to chondromalacia, which did 
not exist prior to service.  Subsequently, in September 1976, 
a Physical Evaluation Board found that the knee condition was 
aggravated by service.  

On the occasion of his initial VA examination in January 
1977, the veteran reported feeling a crackling and clicking 
sound in the knee with occasional pain.  He also reported 
difficulty extending the knee fully.  He reported tenderness 
over the lateral joint margins.  Examination revealed no 
acute disability or pain.  He was able to toe and heel walk, 
do a complete knee bend without difficulty.  Reflexes were 
active.  The quadriceps and hamstrings were well-developed.  
He had a full range of motion, except for slight decreased 
extension of the left knee by a few degrees.  There was no 
tenderness.  The patella was freely movable.  No crepitus.  
McMurray's sign was negative.  X-ray study of the knee was 
negative.  The pertinent diagnosis was chondromalacia, left 
patella, by previous diagnosis; and traumatic arthritis of 
the left knee joint.  

By a rating action of February 1977, service connection was 
granted for chondromalacia of the left patella, with 
traumatic arthritis of the knee joint; a 10 percent 
disability rating was assigned, effective November 10, 1976.  

The record is devoid of any medical records from January 1977 
to June 2001, at which time the veteran filed a claim for an 
increased rating for his left knee disorder.  

Received in June 2001 was a VA hospital report and progress 
notes, dated in June 2001, indicating that the veteran 
underwent quadrant tendon repair in the right knee.  These 
records not reflect any treatment for the service-connected 
left knee disorder.  

The veteran was afforded a VA examination in January 2002, at 
which time it was observed that he had a normal gait.  He had 
normal range of motion of both knees, and he had a negative 
McMurray sing and negative drawer sign.  There was no 
retropatellar crepitance and he had not medical or lateral 
laxity.  There was no crepitance or laxity, and no effusion 
was noted.  Range of motion of the knees bilaterally were 
equal and normal, with flexion of 150 degrees and extension 
to 0 degrees.  The impression was status post-traumatic 
avulsion of the right quadriceps tendon, other than that 
essentially normal knees.  

Received in May 2002 were private treatment records, dated 
from March 1988 to August 2001.  In March 1988, the veteran 
was admitted to a hospital with a diagnosis of bilateral 
patellar malalignment.  He underwent bilateral arthroscopy 
with bilateral lateral release and chondroplasties.  The 
discharge diagnosis was bilateral patellar malalignment with 
early degenerative changes and reactive synovitis.  During a 
follow up evaluation in November 1988, it was noted that 
there was crepitus of both knees; the impression was 
patellofemoral disease.  In 1998, the veteran underwent a 
magnetic resonance imaging (MRI) of the cervical spine.  

Received in August 2002 were results of a VA MRI study of the 
left knee, performed in July 2002, which revealed 
chondromalacia of the patella with subchondral cyst formation 
in the lateral femoral condyle; suprapatellar joint effusion 
was also noted.  

At his personal hearing in March 2003, the veteran indicated 
that he experienced a "dead" pain in the left knee, mostly 
under the kneecap; he described a cold and achy pain in the 
knee.  The veteran reported having problems with crackling 
and instability in the left knee throughout the day, 
especially with prolonged sitting and walking.  The veteran 
indicated that he experiences more difficulty in the left 
knee with going up stairs than downstairs.  The veteran also 
testified that he has been provided pain medication and shoe 
inserts to no avail; he stated that he stopped the 
medications because they were having a bad affect on his 
stomach.  

Received in September 2003 were VA progress notes, dated from 
June 2001 to December 2002, which show that the veteran has 
received ongoing clinical evaluation and treatment for 
several disabilities, including complaints of chronic pain 
and giving away of the left knee.  Additional VA progress 
notes, dated from December 2002 to August 2003, reflect 
clinical visits unrelated disabilities.  

The veteran was afforded a VA examination in October 2003, 
which revealed a normal gait.  The knee was stable.  The 
patella was stable.  There was no swelling.  There was no 
crepitus.  He had a negative drawer sign and negative 
McMurray sign.  Range of motion was normal with flexion from 
0 to 140 degrees.  The impression was history of 
chondromalacia, with normal physical findings.  In addition, 
a VA evaluation in November 2003 revealed similar clinical 
findings, except for the range of motion, which was from 0 
degrees to 150 degrees.  X-rays failed to show any 
abnormality.  The impression was normal left knee.  The 
examiner stated that the veteran had complaints of 
significant discomfort, but there was no atrophy to show that 
he was protecting his knee.  It was further noted that the 
veteran complained of chronic pain in the knee, but he 
referred to pain in the popliteal area, which in no way could 
be related to any chondromalacia that he would have in the 
knee.  The examiner explained that the veteran is no longer a 
young man, and he will from time to time have aching in both 
knees.  His physical findings were completely normal; and, 
although he stated that the knee pain restricted his ability 
to gain employment, the examiner stated that he found no 
objective substantiation of that.  

III.  Legal analysis.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

The veteran's chondromalacia of the left patella, with 
traumatic arthritis of the knee joint, is currently rated as 
10 percent disabling under Diagnostic Code 5257 for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent rating requires moderate recurrent subluxation or 
lateral instability; a 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  Additionally, the General Counsel in 
VAOPGCPREC 9-98 held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59. See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed Cir 1997).  Where additional disability is 
shown, a veteran rated under Diagnostic Code 5257 can also be 
compensated under 5003 and vice versa.

In this respect, traumatic arthritis rated under Diagnostic 
Code 5010, established by x-ray findings, will be rated on 
the basis of degenerative arthritis (under Diagnostic Code 
5003) which in turn is rated as limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned (the 
maximum allowed).  With x-rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a 20 percent evaluation is warranted for flexion limited 
to 30 degrees.  Flexion limited to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  Extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2004).  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation. 38 C.F.R. § 4.14 (2004).  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  The VA General Counsel 
has issued a precedential opinion holding that "separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261, where a veteran has both a limitation 
of flexion and limitation of extension of the same leg; 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg."  
VAOPGCPREC 9-2004 (September 17, 2004).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

Analysis.

After a comprehensive review of the record, the Board is of 
the opinion that the medical history of the knee disability 
for the pertinent period is fairly summarized by the VA 
medical examination/opinion memorandum dated August 15, 2001.  
The veteran reported complaints of occasional pain over the 
right knee.  On physical examination, he presented with a 
normal gait. No medial or lateral instability was appreciated 
in either knee.  He could flex to 140 degrees on the right 
with no signs of discomfort.  Extension was to 0 degrees 
bilaterally.  No effusion was present in either joint.  X-
rays of the right knee were without signs of a degenerative 
process and were actually clinically regarded as entirely 
normal.  The examiner specifically commented that the right 
knee failed to demonstrate objective, clinical or X-ray 
indications of any disability.  

Based on the symptoms and clinical findings and considering 
the nature of the original disability, it is the judgment of 
the Board that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the disability at 
issue.  The evidence of record does not reveal moderate or 
severe recurrent subluxation or lateral instability of the 
left knee necessary for a higher rating under Diagnostic Code 
5257.  VA examinations conducted in January 2002, October 
2003, and November 2003 found no instability or subluxation 
on clinical evaluation.  As such, a higher evaluation under 
Diagnostic Code 5257 is not warranted.  

The Board has also considered whether the veteran's knee 
disability, pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  
In this respect, it is clear from the evidence of record that 
the veteran currently has an arthritis-free left knee.  
Furthermore, the January 2002, October 2003, and November 
2003 VA examinations did not show that the left knee was 
limited to 30 degrees or less of flexion or at least 15 
degrees of extension, which is required for a rating in 
excess of 10 percent based on limitation of motion.  On the 
contrary, the knee had full or essentially full range of 
motion.  Thus, the limitation of motion of the veteran's left 
knee does not meet the criteria for a rating in excess of 10 
percent under Diagnostic Code 5260 or 5261.  Moreover, to the 
extent that the veteran is shown to have a full range of 
motion, both in flexion and extension, assignment of separate 
compensable evaluations under Diagnostic Code 5260 and 5261 
is not warranted.  VAOPGCPREC 9-2004 (2004).  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45 (2004).  

After having carefully reviewed the record, the Board finds 
that the clinical findings do not warrant increased 
evaluations under 38 C.F.R. §§ 4.40 and 4.45.  In this 
regard, the Board notes that the November 2003 VA examination 
reflects that, despite the veteran's complaints of pain, he 
had full range of motion in the left knee on clinical 
evaluation.  In addition, the VA examiner stated that the 
veteran referred to pain in the popliteal area, which in no 
way could be related to any chondromalacia in the left knee.  
The examiner also stated that, although the veteran reported 
that the knee pain restricted his ability to gain employment, 
he found no objective substantiation of that.  Given the 
clinical findings, the Board finds that pain the veteran 
feels in his left knee, and any functional impairment it may 
cause, is appropriately contemplated in the 10 percent rating 
currently assigned.  Thus, 38 C.F.R. §§ 4.40 and 4.45 do not 
provide a basis for a higher rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected left knee 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the Board finds that no evidence currently of record shows 
that there is an exceptional or unusual disability picture in 
this case, which renders impracticable the application of the 
regular schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left patella, with traumatic arthritis 
of the knee joint, is denied.  



	                        
____________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



